DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Terminal Disclaimer
The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent. No. 10/692,417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
2 	Claims 1-13, 18, 21-24 and 27-29 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 08/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/19/2021 is fully withdrawn.  Claim14-17, 19-20, and 26-29, directed to a nonelected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

3 	Claims 1-29 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance: Claims 1-29 are allowable since, as argued by Applicant in the Remarks dated 07/12/2022, page 9, last paragraph to page 10, first three paragraphs, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, 21 and 27, “wherein the OLED substrate generates a mixed light of only a blue light and a green light”. The closest prior art of record, Min et al. (KR 20180058032) discloses a display apparatus (see title and Fig. 4) comprising: an OLED
(organic light-emitting device) substrate (see Fig. 7, (100) and specification, “the organic light emitting display of the present invention includes a transistor (TFT), a cathode 110, an organic laminate 300, and a cathode 120 formed on a substrate 100 in one sub-pixel The organic light emitting device WOLED and the color filter CF may be included”), comprising a first blue light-emitting unit (Fig. 1, (213), specification, “first and second blue light emitting layers 213 and 232 are provided on the first and third stacks 210 and 230”); a green light-emitting unit (Fig. 1,
(223), specification, “the green light emitting layer 223”). However, singularly or in combination, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692